Citation Nr: 0012901	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for long thoracic 
nerve palsy with myofascial pain syndrome, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 
1990.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from  a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.

The Board notes that in July 1999, the veteran was informed 
that the RO had denied his claim for service connection for 
residuals of a fracture at T 11-12, secondary to service-
connected long thoracic nerve palsy with myofascial pain 
syndrome.  As the veteran has not submitted a notice of 
disagreement or substantive appeal for this issue, it is not 
before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is in receipt of the highest schedular 
evaluation assignable for service-connected long thoracic 
nerve palsy with myofascial pain syndrome involving the minor 
arm.


CONCLUSION OF LAW

A schedular evaluation in excess of 20 percent for long 
thoracic nerve palsy with myofascial pain syndrome is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic 
Code 8519 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his long thoracic nerve palsy with myofascial pain 
syndrome does not adequately reflect the severity of that 
disability.  He contends that his service-connected 
disability affects his non-service-connected paraplegia with 
T- 10-11 sensory loss.  Therefore, a favorable determination 
has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the Rating Schedule, severe incomplete paralysis of the 
long thoracic nerve, or complete paralysis of the arm, with 
inability to raise the arm above shoulder level, and winged 
scapula deformity, involving the minor arm, warrants a 
maximum schedular 20 percent evaluation.  Diagnostic Code 
8519.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for long thoracic nerve palsy with 
myofascial pain syndrome by a November 1990 rating decision.  
The assigned evaluation was 20 percent, effective February 
1990.  The 20 percent evaluation was based on service medical 
records showing that the veteran had a partial left long 
thoracic nerve palsy with secondary parascapular myofascial 
pain syndrome, producing variable sensory changes in the left 
arm.  

Regarding whether the veteran's left arm is major or minor, 
the veteran's service medical records include the report of 
the proceedings of a 1990 Physical Evaluation Board.  
According to this report, the veteran's left arm was his 
minor arm.  

Evidence pertinent to the severity of the claimed disability 
during the current appeal period includes the report of a May 
1998 VA peripheral nerves examination.  The report notes that 
shortly after service, the veteran fell off a roof and 
incurred lower extremity paraplegia at the T 10-11 level.  
The physician also noted that over the past several years the 
veteran's only complaint as to his service-connected 
disability was occasional numbness and pain of the left 
shoulder and hands, particularly when under straining 
conditions such as coughing or sneezing.  This numbness 
particularly occurred during these activities and was more on 
the left than right side.  

Neurological examination demonstrated that the veteran's 
upper extremities had strength.  There was evidence of mild 
winging of the scapula on the left side consistent with long 
thoracic nerve injury.  Reflexes were diminished on the upper 
extremities and there was some sensory deficit in 
distribution of the median nerve.  There was no significant 
atrophy of the muscles and no fasciculation.  The pertinent 
diagnosis was long thoracic nerve injury, chronic.  It was 
noted that bilateral upper extremity paresthesia might 
suggest the possibility of underlying carpal tunnel syndrome.  

An October 1996 private medical report relates a history that 
the veteran's spinal cord injury was due to failure of his 
left hand to maintain a grip while he was working on a roof.  
The report provides that the veteran had developed massive 
upper body strength and musculature.  On physical 
examination, there was remarkable asymmetry between the right 
and left side, although strength, reflexes and sensation 
appeared grossly symmetrical.  The physician noted that it 
was well recognized that neurological injuries resulting in 
asymmetrical uses of the body might further aggravate his 
physical symptoms.  

A February 1997 private medical report provides that the 
physician had reviewed the veteran's VA medical records.  She 
noted that the veteran had winged scapula on the left and 
"some residual weakness and discomfort" in the scapular 
muscles and left upper extremity.  She further noted that the 
veteran's spinal cord injury aggravated his condition and 
that it was clearly much more disabling to him to have this 
chronic nerve problem because of his need to overuse his 
upper extremities to compensate for the lower extremity 
paralysis.  The veteran had intermittent numbness in digits 
1-4, visible winging of the left scapula and "some 
weakness" of the scapular stabilizers.  The physician 
requested that the veteran's service-connected long thoracic 
nerve injury be re-evaluated in view of his wheelchair 
dependence and his high requirements for upper extremity use 
to be a normal functioning individual.  She reported the 
veteran had become extremely strong in his upper extremities, 
and was an accomplished wheelchair athlete.

The veteran was scheduled for a VA examination in April 1999, 
for which he failed to report.  Correspondence in the 
veteran's claims file demonstrates that the veteran was 
informed of his appointment by correspondence dated in April 
1999.  There is no evidence in the claims file that the 
veteran failed to receive this notice.  In addition to 
providing a neurology consultation if necessary, the VA 
examiner had been asked to specifically provide an opinion as 
to whether it was as likely as not that the veteran's 
residuals of fracture of T 11-12 with loss of motor or 
sensory function was secondary to the veteran's service-
connected disability at issue, and if not, the examiner was 
to address whether the veteran's service-connected disability 
aggravated his residuals of fracture of T 11-12.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for long thoracic nerve palsy with 
myofascial pain syndrome.  In this regard, the Board notes 
that the veteran's left arm is his minor arm.  As a result, 
even if there was complete paralysis of the veteran's left 
arm, along with the winged left scapula described by recent 
VA and private medical records, the highest possible 
evaluation would be 20 percent.  Diagnostic Code 8519.  

The Board recognizes that the veteran has made his own 
contentions regarding entitlement to an evaluation in excess 
of 20 percent for the claimed service-connected disability.  
While the veteran is competent to describe his observations, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as an opinion regarding the 
severity of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his testimony does not constitute 
competent medical evidence that his long thoracic nerve palsy 
with myofascial pain syndrome warrants an evaluation in 
excess of 20 percent under any other Diagnostic Code, to 
include criteria based on range of motion of the minor upper 
extremity.

Regarding additional compensation for functional impairment 
under any other Diagnostic Code, the Board notes that 
weakness of the scapular muscles and left upper extremity was 
noted by the February 1997 private medical report.  On the 
other hand, there is no medical evidence demonstrating that 
the veteran's service-connected long thoracic nerve palsy 
with myofascial pain results in functional impairment beyond 
that contemplated by Diagnostic Code 8519.  In fact, private 
physical examination in October 1996 demonstrated that the 
veteran's strength, reflexes and sensation appeared grossly 
symmetrical and that his upper body strength and musculature 
were massive.  A VA physical examination in May 1998 found no 
significant atrophy or fasciculation.  As a result, the Board 
concludes that the veteran's long thoracic nerve palsy with 
myofascial pain syndrome is correctly evaluated as 20 percent 
disabling, and a higher evaluation under sections 4.40, 4.45 
or 4.59 for functional impairment under any other Diagnostic 
Code is not warranted.  See DeLuca, 8 Vet. App. at 202.

The Board recognizes that the private medical reports of 
record contend that the veteran's service-connected 
disability aggravates his non-service-connected disability.  
However, a July 1999 rating decision denied service 
connection for residuals of fracture of T 11-12, secondary to 
long thoracic nerve palsy with myofascial pain.  As noted 
above, the veteran has not disagreed with this rating 
decision.  Moreover, in April 1999 the veteran failed to 
report for a VA examination that might have shown entitlement 
to an extra-schedular evaluation under 38 C.F.R. § 3.321 
(1999).  The Board points out that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As there is no objective evidence showing that 
the veteran's service-connected long thoracic nerve palsy 
with myofascial pain has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, an extraschedular 
evaluation is not for application.

In light of the above, the Board finds that an evaluation in 
excess of 20 percent for long thoracic nerve palsy with 
myofascial pain is not warranted.  


ORDER

An evaluation in excess of 20 percent for long thoracic nerve 
palsy with myofascial pain is denied. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 


